Citation Nr: 0607949	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis (lung 
condition), to include as due to in-service asbestos 
exposure.

2.  Entitlement to service connection for malignant neoplasm 
of the hands and face (skin condition), to include as due to 
in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to August 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas that denied service connection for asbestos 
related lung disease and for skin cancer of the hands and 
face, associated with exposure to asbestos.  The veteran 
filed a timely appeal of this determination to the Board.  

In February 2005, the veteran, accompanied by this 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of these proceedings 
has been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

The veteran and his representative contend that the veteran 
suffers from a lung disorder, possibly asbestosis, which was 
incurred or aggravated by in-service exposure to asbestos.  
In this regard, the Board notes that, during his period of 
active duty in the Navy from May 1951 to August 1954, the 
veteran served aboard the USS Albuquerque (PF-7) and the USS 
Samuel N. Moore (DD747) during the Korean Conflict.  The 
veteran's service medical records also indicate that he was 
awarded the Korean Service Ribbon with two engagement stars, 
indicating participation in combat operations.  Further, the 
Board observes that the ships used by the Navy in that era 
generally contained asbestos.  In addition, VA acknowledges 
that those who served in the Navy during World War II (and by 
extension also shortly thereafter) were likely exposed to 
asbestos since varieties of African asbestos were used 
extensively in military ship construction.  See Veterans 
Benefits Administration Manual M21-1, part VI, (Manual) 
paragraph 7.21(b)(2).  VA has also recognized that high 
exposure to asbestos and a high prevalence of disease have 
been found in insulation and shipyard workers.

With respect to the veteran's lung condition, the veteran's 
claims file indicates that in June 2000, the veteran was 
found to have mild to moderate fibro emphysematous lung 
changes.  In August 1999, the veteran was found to have 
hyperinflated lungs suggestive of emphysema and COPD.  
Bullous disease changes were noted in both lungs and chronic 
interstitial fibrosis was noted in the right lower lobe.  The 
veteran's claims file also indicates that the veteran has a 
history of smoking.

With respect to the veteran's skin condition, the veteran's 
claims file contains treatment records from October 1997 
indicating that the veteran was diagnosed with cutaneous horn 
with probable underlying scc-bx.  The veteran also testified 
that he had several skin patches removed from his chest, 
cheek and jaw in service, and that he had several more of 
these removed after service.  The veteran also reported that 
the physician that he saw in 1997 indicated that skin cancer 
that was removed at that time was a type that was caused by 
asbestos exposure.  In these circumstances VA has an 
obligation to at least advise the veteran to obtain a 
statement from these physicians.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Should the veteran so desire and can 
adequately identify the physician, the RO can obtain any such 
evidence on his behalf.

While the Board observes that the veteran may well have been 
exposed to asbestos during service, the VA must also 
determine whether the veteran was exposed to asbestos 
subsequent to service and whether he has been diagnosed as 
having a skin  or lung disorder that is related to or had its 
onset during service or within a presumptive period.  VA must 
also determine whether there is medical evidence linking the 
veteran's skin and lung conditions to his active duty 
service, to include any in-service exposure to asbestos.  
Accordingly, this claim must be remanded for further 
development, to include affording him a pertinent VA 
examination.  And in the report of that examination, the 
examiner must opine as to the likelihood that the veteran has 
a skin or lung disorder that is related to or had its onset 
during service, to include any in-service asbestos exposure.  
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Prior to affording the veteran a pertinent VA examination, 
the RO must make sure that all the relevant records have been 
obtained.  A review of the claims folder shows that the 
veteran has received treatment at the Fayetteville, Arkansas, 
VA Medical Center and the VA Medical Center in Big Springs, 
Texas.  The RO should therefore update the veteran claims 
file with records from these facilities dated August 2001, 
for the Fayetteville VA Medical Center, and dated from August 
2000 for the Big Springs VA Medical Center.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board notes that, pursuant to 
the VCAA, VA must obtain any outstanding VA and private 
medical records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005). 



In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the claims file, that 
have treated him since service for any 
respiratory or skin conditions.  This 
should specifically include records of 
his treatment at the Fayetteville, 
Arkansas, VA Medical Center, dated since 
August 2001, and the VA Medical Center in 
Big Springs, Texas, dated from August 
2000.  The veteran should also be 
notified that he may request lay 
statements from other persons that may 
have personal knowledge regarding his 
skin condition or exposure to asbestos in 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The veteran should be instructed to 
obtain a statement from the medical care 
provider who indicated to him that skin 
lesions removed in 1997 were caused by 
exposure to asbestos.  The provider 
should include an explanation regarding 
the basis for the opinion.  Should the 
veteran so desire and can adequately 
identify the physician, the RO can obtain 
any such evidence on his behalf.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
separate VA skin and lung examinations to 
determine the nature, extent and etiology 
of any skin and lung disorders found to 
be present.  

It is imperative that the examiner(s) 
who is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  

The reports of examination should 
respectively contain a detailed account 
of all relevant pathological 
manifestations found to be present.  

If the examiner diagnoses the veteran as 
having a skin or lung condition, the 
examiner is asked to specify the 
diagnosis, and is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
conditions were caused by or had their 
onset during service, or within one year 
of service, or whether either condition 
was caused by any in-service exposure to 
asbestos.  

The examiner who conducts the skin 
examination is requested to address 
treatment records for the period from 
October 1997 to December 1997, along 
with any other appropriate evidence, in 
formulating his/her opinion.

If any examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible 
report.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

 
 
 
 


